OLD MUTUAL FUNDS I Old Mutual International Bond Fund Old Mutual Provident Mid-Cap Growth Fund Supplement dated December 1, 2008 to the Prospectus dated November 19, 2008 This Supplement updates certain information contained in the currently effective Prospectus of the above named funds (the “Funds”), series funds of Old Mutual Funds I.You should retain your Prospectus and all current supplements for future reference. You may obtain an additional copy of the Prospectus, free of charge, by calling 888.772.2888 or via the Internet at oldmutualfunds.com. Old Mutual Provident Mid-Cap Growth Fund Effective December 1, 2008, Old Mutual Provident Mid-Cap Growth Fund is closed to new investors, including shares purchased by new investors in exchanges from other Old Mutual Funds. Distributor: Old Mutual Investment Partners R-08-408 12/2008 OLD MUTUAL FUNDS I Old Mutual Analytic FundOld Mutual Analytic Global Fund Old Mutual Clay Finlay China Fund Old Mutual Clay Finlay Emerging Markets Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual International Equity Fund Old Mutual International Bond Fund Old Mutual Provident Mid-Cap Growth Fund Supplement dated December 1, 2008 to the Statement of Additional Information dated November 19, 2008 This Supplement updates certain information contained in the currently effective Statement of Additional Information (“SAI”) of the above named funds, series funds of Old Mutual Funds I.You should retain your SAI and all current supplements for future reference. You may obtain an additional copy of the SAI, free of charge, by calling 888.772.2888 or via the Internet at oldmutualfunds.com. Old Mutual Provident Mid-Cap Growth Fund Effective December 1, 2008, Old Mutual Provident Mid-Cap Growth Fund is closed to new investors, including shares purchased by new investors in exchanges from other Old Mutual Funds. Distributor: Old Mutual Investment Partners
